Citation Nr: 1218613	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  98-14 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for a right anterior knee scar.  

2.  Entitlement to a compensable evaluation for a left knee lateral scar.  

3.  Entitlement to a compensable evaluation for a left knee anterior scar.  

4.  Entitlement to a compensable evaluation for a left knee medial scar.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), located in Atlanta, Georgia. 

As noted in the Board's most recent April 2009 remand, in a February 2006 decision, the Board denied the Veteran's claim of entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2007 Order, the Court vacated the February 2006 Board decision, and remanded the case to the Board for further proceedings consistent with a September 2007 Joint Motion for Remand.  The development requested in the April 2009 remand having been completed, the case has been returned for further appellate review.  

During the pendency of the appeal in regard to entitlement to a TDIU, and following the issuance of a Statement of the Case (SOC) in February 2012 pertaining to the evaluation of scars, in which the claims were noted to have been denied in a February 3, 2012 rating decision, the Veteran filed a VA Form 9 in February 2012 pertaining to the evaluations for knee scars.  The Board notes that the February 3, 2012 rating decision is not associated with the claims folder or contained within the Veteran's Virtual VA file, a highly secured electronic repository used to store and review every document involved in the claims process.  

The record reflects the Veteran revoked the power of attorney of record in favor of Disabled American Veterans.  Thus, the Board acknowledges Disabled American Veterans as the Veteran's authorized representative.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  

The Board notes that in addition to the February 3, 2012 rating decision referenced in the February 2012 rating decision pertaining to the evaluation of scars that is not associated with the claims folder, the November 2011 VA opinion referenced in the December 2011 Supplemental Statement of the Case (SSOC) is not associated with the claims folder and neither is contained within the Veteran's Virtual VA file.  Accordingly, attempts must be made to obtain the February 3, 2012 rating decision and the November 2011 VA opinion.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Board further notes that even assuming the November 2011 VA opinion is as recited in the December 2011 SSOC and to the effect that service-connected disabilities of the knees, scars of the forehead and knees, and migraines would not preclude the Veteran from securing or following a substantially gainful occupation, in the April 2009 Board remand an opinion was requested specifically as to, "the effect of all of the Veteran's service-connected disabilities (bilateral hearing loss, tinnitus, scar, and knees) jointly on the Veteran's employability."  Thus, the opinion would be inadequate as the opinion as recited in the SSOC does not reflect consideration of the Veteran's service-connected hearing loss and tinnitus.  

Furthermore, in addition to disabilities for which service connection has been established, to include residuals of an injury to the left knee, postoperative with anterior-cruciate ligament laxity, evaluated as 20 percent disabling; right knee ligament laxity, evaluated as 20 percent disabling; traumatic arthritis of the left knee, evaluated as 10 percent disabling; right knee degenerative joint disease, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; left lateral knee scar, evaluated as 0 percent disabling; a right anterior  knee scar, evaluated as 0 percent disabling; a left anterior knee scar, evaluated as 0 percent disabling; hearing loss, evaluated as 0 percent disabling; and a left medial knee scar, evaluated as 0 percent disabling, a July 2011 rating decision reflects service connection for migraine headaches was granted and a 10 percent evaluation was assigned for a cognitive disorder, status post traumatic brain injury with migraine headaches, and that the evaluation for a left forehead scar was increased to 10 percent, resulting in combined disability evaluation of 70 percent.  See 38 C.F.R. § 4.25 (2011).  Thus, the Veteran meets the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), and while the April 2011 VA examination report notes that he has been unemployed since 2009, it is unclear whether unemployment is due to a service-connected disability either alone or in the aggregate.  

In addition, in a February 2012 VA Form 9, the Veteran noted new symptoms to include numbness in the area of the knee scars.  This statement indicates that the Veteran's disabilities may have become more severe since the most recent VA examination.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his scars on his knees, to include consideration of a TDIU.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand the claims.  

The Board notes that the pending increased rating claims for knee scars are inextricably intertwined with the TDIU claim.  As such, these issues must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate with the claims folder the November 2011 VA opinion, as well as any pertinent, outstanding VA or private treatment records the Veteran identifies.  All records obtained should be associated with the claims folder.  

2.  Associate with the claims folder the February 3, 2012 rating decision pertaining to the evaluation of knee scars referenced in the February 2012 SOC.  

3.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of right and left knee scars.  The claims folder should be made available to and be reviewed by the examiners and all necessary tests should be conducted.  

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation during.  

A complete rationale for all opinions expressed should be set forth in a legible report.  

4.  Thereafter, readjudicate the claims on appeal.  If a benefits sought remain denied, the Veteran and his representative must be furnished a SSOC and be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

